[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Dickerson, Slip Opinion No. 2022-Ohio-4732.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4732
           THE STATE OF OHIO, APPELLANT, v. DICKERSON, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Dickerson, Slip Opinion No. 2022-Ohio-4732.]
Court of appeals’ judgment reversed on the authority of State v. Bourn and cause
        remanded for further proceedings.
(No. 2022-0296―Submitted November 29, 2022―Decided December 30, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 109434, 2022-Ohio-298.
                                   _________________
        {¶ 1} The judgment of the Eighth District Court of Appeals is reversed on
the authority of State v. Bourn, __ Ohio St.3d __, 2022-Ohio-4321, __ N.E.3d __,
and the cause is remanded to that court for further proceedings.
        O’CONNOR, C.J., and KENNEDY, FISCHER, and DEWINE, JJ., concur.
        DONNELLY and STEWART, JJ., would dismiss the appeal as having been
improvidently allowed.
                              SUPREME COURT OF OHIO




         BRUNNER, J., dissents for the reasons set forth in her dissenting opinion in
Bourn.
                                _________________
         Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
         Russell S. Bensing, for appellee, Oscar Dickerson.
                                _________________




                                          2